Citation Nr: 1549117	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-06 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1. Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which confirmed and continued denials of the claims for service connection for diabetes mellitus type II, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities.  

In October 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Upon review of the claims file, the Board believes that additional development on the claims on appeal is warranted.

At the outset, the Board notes that the record reflects that the Veteran's service treatment records have not been obtained. The National Personnel Record Center (NPRC) informed the RO that the Veteran's service treatment records were likely destroyed in a fire.  In April 2010, VA made a formal finding of unavailability of the service treatment records. The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

In this case, the Veteran contends that he was told by a physician at a MASH unit in Korea that his blood pressure and blood sugars were elevated, and that these conditions have since progressed to the point where is required to take medication.  He also expressed that his diabetes caused his peripheral neuropathy.  He also expressed during his hearing that while he tried to get treatment records from physicians who treated him shortly after service, those records are no longer available.  

The Board notes that the Veteran is certainly competent to provide evidence with regard to that which he experiences, including his symptomatology and its history. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is also competent when reporting a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372 (2007).

Post-service private treatment records dated in the mid-to-late 2000s reflect diagnoses of hypertension, peripheral neuropathy, and hypertension.  

In 2009 and 2013 statements, the Veteran's private physician, Dr. H. indicated that he had been the Veteran's primary care physician for almost 20 years.  He noted that the Veteran had diabetes with secondary peripheral neuropathy and hypertension.  In the 2013 statement, Dr. H. indicated that the Veteran had diabetes as long as he had known him.

Dr. H. continued that the Veteran was apparently told during his military service that his blood sugar and his blood pressures were high.  He noted that this would be quite unusual for a young man that age, which obviously begs the question as to whether or not this could have been somehow acquired during his military service.  Dr. H. indicated that he was not familiar with his exposures at the time or his lifestyle at the time but the Veteran reported that his lifestyle was quite a bit changed by the military service.

Given the foregoing, and with the Board's heightened duties in this case, the Board finds that an examination with medical opinions---based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, there are outstanding records in this case.  While Dr. H. has indicated that he has treated the Veteran for over 15 years, only treatment records from 2007 forward are associated with the claims file.  On remand, efforts to obtain earlier treatment records from Dr. H. should be undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal, to specifically include additional treatment records from Dr. H. prior to 2007.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.
 
2. After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should refer the electronic claims file to an appropriate medical professional. The entire claims file, to include electronic claims file, must be made available to the designated examiner. If an examination is necessary, one should be provided. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Diabetes Mellitus and hypertension-- the examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus and/or hypertension had its onset in service or is otherwise medically related to service, to include the Veteran's report of elevated blood pressure and blood sugar levels therein. 

Peripheral neuropathy of the upper and lower extremities- the examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that 1) any current peripheral neuropathy of the extremities had its onset in service or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his diabetes mellitus. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, to include his history of elevated blood pressure and blood sugar and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.
 
 3. The AOJ should undertake any additional development deemed warranted.
 
4. Then, AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




